In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00171-CR



         MICKEY WAYNE LEWIS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 124th District Court
                Gregg County, Texas
              Trial Court No. 46855-B




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                                     ORDER

            Appellant Mickey Wayne Lewis was convicted of failing to register as a sex offender and

sentenced to eight years’ imprisonment. Lewis has appealed from that conviction and the resulting

sentence. On December 3, 2019, Lewis’ court-appointed appellate counsel, Jason Cassel, filed an

Anders 1 brief, and on December 18, 2019, Lewis filed a pro se motion for access to the appellate

record for purposes of preparing a response to his counsel’s Anders brief. Lewis’ motion for access

to the appellate record is granted. Under Kelly v. State, 2 we are required to enter an order

specifying the procedure to be followed to ensure Lewis’ access to the record.

            To ensure that Lewis receives a complete copy of the appellate record in a timely manner,

we instructed our clerk’s office to forward a complete paper copy of the appellate record to Lewis

at the Bradshaw Unit of the Texas Department of Criminal Justice in Henderson, Texas. Allowing

fifteen days for the record to be delivered to Lewis and giving Lewis thirty days to prepare his pro

se response, we hereby set February 6, 2020, as the deadline for Lewis to file his pro se response

to his counsel’s Anders brief.

            IT IS SO ORDERED.

                                                           BY THE COURT

    Date:     December 23, 2019




1
    See Anders v. California, 386 U.S. 738 (1967).
2
    Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014).